DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Appeal brief filed by Applicant on January 22, 2021 is acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian E Turung (35,394) on March 27, 2021.
The application has been amended as follows: 
Claims 3-7, 16 and 27-29 are canceled 
Claim 15 line 10, following boron, add – ; wherein the material composition of each of the plurality of metal inserts has a greater abrasion resistance than the material composition of the metal body portion, and the material composition of the body metal portion has a greater impact resistance than the material composition of each of the plurality of metal inserts --.
Claim 17 line 1, following claim, delete “16”; Replace with –15--.
Allowable Subject Matter
Claims 1-2, 8-10, 12-15, 17, 21-26 and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 

…the material composition of the plurality of metal inserts has a greater abrasion resistance than the material composition of the metal body portion and the metal body portion has a greater impact resistance than each of the plurality of metal inserts….
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
March 31, 2021

/S.O.B./Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725